DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitake (US 2016/0344568) in view of Lim (US 2013/0132094).
With respect to claim 1, Kunitake teaches a method (e.g. the method of Figs 7-9) conducted by a control device (e.g. conducted by home controller 100, see Figs 1-3 [0065], [0068], [0073]) which controls an apparatus (e.g. which controls appliance 150, see [0079]-[0080]) based on contents of user's speech (e.g. based on a start request for a service from the input 105 through a user operation, as suggested in [0075], see also the control command 903 “heating to 25° C” transmitted to control appliance 150 [0119] whereby the commands are interpreted to be user’s speech), comprising: 
detecting a state change of at least one of a plurality of apparatuses (e.g. detecting a state change in the equipment 150 [0084]); 
identifying a control target apparatus from among the plurality of apparatuses based on first information indicative of the state change (e.g. identifying appliance 150 based on first information indicative of the state change, as suggested in [0087]-[0088]); 
However, Kunitake fails to teach in a case where the control target apparatus is identified, starting voice acceptance processing of accepting voice of a user by using a sound collecting device, and outputting a notification for urging the user to make a speech related to the control target apparatus.
Lim teaches in a case where the control target apparatus is identified (e.g. once a brand has been successfully identified [0029]), starting voice acceptance processing of accepting voice of a user by using a sound collecting device (e.g. This and subsequent prompts for voice input may take the form of an illuminated LED and/or "speak" symbol, a displayed text or image, a synthesized spoken message (e.g., where controlling device user feedback means 202 comprises speech synthesis means and a speaker, or where a smart device app has access to speaker 330), etc. [0027] suggest starting voice acceptance processing of accepting voice of a user by using a sound collecting device), and outputting a notification for urging the user to make a speech related to the control target apparatus (e.g. at step 406 the user may be prompted to provide spoken appliance type and/or model number information for processing and comparison to a phonetic database of model number data which is applicable to the identified brand if necessary, e.g., to further narrow down the codeset choices [0029]).
Kunitake and Lim are analogous art because they all pertain to controlling appliances. Therefore, it would have been obvious to people having ordinary skill in the art before the 
With respect to claim 2, Kunitake in view of Lim teaches the method according to claim 1, wherein the notification is fourth information including second information corresponding to the control target apparatus and third information indicative of at least a part of control contents for the control target apparatus (Lim e.g. Fig 4 [0028]-[0029] to solicit additional identifying information from the user to uniquely identify the brand suggest the loops can be repeated as many times as necessary such that the notification is fourth information including second information corresponding to the control target apparatus and third information indicative of at least a part of control contents for the control target apparatus).
With respect to claim 3, Kunitake in view of Lim teaches the method according to claim 1, wherein the state change is detected based on a sensor value obtained from a sensor provided in some of the plurality of apparatuses (Kunitake e.g. When any of the equipment 150 connected to the home network 120 is re-set, for example, by an operation with a genuine remote control of the equipment 150 or by execution of the service 200, the equipment 150 issues, to the service control unit 210, a notification indicating that the state of the equipment 150 has changed [0111] suggest the state change is detected based on a sensor value obtained from a sensor provided in some of the plurality of apparatuses since for the equipment 150 to issue the notification indicating that the state of the equipment 150 has changed, it must have sensed the state change i.e. ON/OFF from the re-set operation).
With respect to claim 4, Kunitake in view of Lim teaches the method according to claim 1, wherein further, in a case where after the voice acceptance processing is started, a state where 
With respect to claim 5, Kunitake in view of Lim teaches the method according to claim 1, wherein the notification is fifth information which urges a speech for executing service related to the control target apparatus (Lim e.g. Fig 4 [0027]-[0029] to solicit additional identifying information from the user to uniquely identify the brand suggest the loops can be repeated as many times as necessary such that the notification is fifth information which urges a speech for executing service related to the control target apparatus).
With respect to claim 6, Kunitake in view of Lim teaches the method according to claim 1, wherein the notification is voice output from a voice output device (Lim e.g. a means 202 to provide feedback to the user (Lim e.g., one or more LEDs, illuminable keys, display, buzzer, voice synthesizer with associated speaker, and/or the like) [0019], see also speaker 330 in [0023], and both of them in [0027] to suggest that the notification is voice output from a voice output device).
With respect to claim 7, Kunitake in view of Lim teaches the method according to claim 1, wherein the notification is sound output from an electronic sound output device (Lim e.g., one or more LEDs, illuminable keys, display, buzzer, voice synthesizer with associated speaker, and/or the like) [0019], see also speaker 330 in [0023], and both of them in [0027] to suggest that the notification is sound output from an electronic sound output device).
With respect to claim 8, Kunitake in view of Lim teaches the method according to claim 1, wherein the notification is video output from a display (Lim e.g. the abovementioned menu displays and any other user prompts, messages, etc., may be presented on a connected appliance such as for example TV 102 [0026] suggest the notification is video output from a display).
With respect to claim 9, Kunitake in view of Lim teaches the method according to claim 1, wherein the notification is light output from a light emitting device (Lim e.g. this and subsequent prompts for voice input may take the form of an illuminated LED [0027] suggest the notification is light output from a light emitting device).
With respect to claim 12, Kunitake in view of Lim teaches the method according to claim 1, wherein in identifying the control target apparatus (Kunitake e.g. in identifying equipment 150, as suggested in [0087]-[0090]), in a case where a first apparatus among the plurality of apparatuses changes to a given state and a second apparatus different from the first apparatus changes to a given state (Kunitake e.g. in a case where equipment 150a changes to a given state and 150b different from 150a changes to a given state as suggested in [0084]), at least one of the first apparatus and the second apparatus is identified as the control target apparatus (Kunitake e.g. equipment 150a is identified as the control target equipment, as suggested in [0091]-[0092]).
With respect to claim 13, Kunitake teaches a control device (e.g. home controller 100 Figs 1-3) which controls an apparatus (e.g. which controls equipment 150 see [0079]-[0080]) based on contents of user's speech (e.g. based on a start request for a service from the input unit 105 through a user operation, as suggested in [0075], see also the control command 903 “heating to 25° C” transmitted to control appliance 150 [0119] whereby the commands are interpreted to be user’s speech), comprising: 
a detection unit (e.g. a central processing unit (CPU) 101 Fig 2) which detects a state change of at least one of a plurality of apparatuses (e.g. detecting a state change in the equipment 150 [0084]); 
an identification unit (e.g. a central processing unit (CPU) 101 Fig 2 and related software) which identifies a control target apparatus from among the plurality of apparatuses based on first information indicative of the state change (e.g. identifying appliance 150 based on first information indicative of the state change, as suggested in [0087]-[0088]);  
However, Kunitake fails to teach an output unit which, in a case where the control target apparatus is identified, starts voice acceptance processing and outputs a notification for urging a user to make a speech related to the control target apparatus.
Lim teaches in a case where the control target apparatus is identified (e.g. once a brand has been successfully identified [0029]), starting voice acceptance processing of accepting voice of a user by using a sound collecting device (e.g. This and subsequent prompts for voice input may take the form of an illuminated LED and/or "speak" symbol, a displayed text or image, a synthesized spoken message (e.g., where controlling device user feedback means 202 comprises speech synthesis means and a speaker, or where a smart device app has access to speaker 330), etc. [0027] suggest starting voice acceptance processing of accepting voice of a user by using a sound collecting device), and outputting a notification for urging the user to 
Kunitake and Lim are analogous art because they all pertain to controlling appliances. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Kunitake with the teachings of Lim to include: in a an output unit which, in a case where the control target apparatus is identified, starts voice acceptance processing and outputs a notification for urging a user to make a speech related to the control target apparatus, as suggested by Lim. The benefit of the modification would be to transmit recognizable commands in formats appropriate for such identified appliances, Lim [0022].
With respect to claim 14, Kunitake in view of Lim teaches a non-transitory computer-readable recording medium which stores a program (Kunitake [0009]) which causes a computer (Kunitake e.g. causes home controller 100 of Figs 1-3) to execute the method (Kunitake e.g. to execute the method of Figs 7-9) according to claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kunitake (US 2016/0344568) in view of Lim (US 2013/0132094) and further in view of Takahashi (US 2018/0332385).
With respect to claim 10, Kunitake in view of Lim teaches the method according to claim 1 including the sound collecting device.
However, the combination fails to teach wherein the sound collecting device is installed at a position different from a position of the control target apparatus, and in the voice acceptance processing, the sound collecting device executes directivity control of directing directivity of a microphone to a direction predetermined relative to the control target apparatus.
Takahashi teaches a sound collecting device is installed at a position different from a position of an  information processing device (e.g. sound collection unit 30 is installed at a position different 
Kunitake and Takahashi are analogous art because they all pertain to sound collection devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Kunitake with the teachings of Takahashi to include: wherein the sound collecting device is installed at a position different from a position of the control target apparatus, and in the voice acceptance processing, the sound collecting device executes directivity control of directing directivity of a microphone to a direction predetermined relative to the control target apparatus, as suggested by Takahashi. The benefit of the modification would be to better process the voice commands and control their directivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675